 

Case 2:19-cr-00150-SPC-NPM Document 23 Filed 10/16/19 Page 1 of 1 PagelD 77

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

United States of America

 

V. ) ss

) Case No. 2:19-cr- \SO-FtM- 3 PNPM

ALEX JARED ZWIEFELHOFER and )
CRAIG AUSTIN LANG ) Z
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ALEX JARED ZWIEFELHOFER
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment (1 Superseding Indictment 1 Information | Superseding Information © Complaint
1 Probation Violation Petition O Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1951(a) Conspiracy to Interfere with Commerce by Violence; : _ =
Interference with Commerce by Robbery

18 U.S.C. §§ 924(c)(1)(A)(iii), Conspiracy to Use a Firearm During a Crime of Violence; 3
(j)(1) and (0) Use and Discharge of a Firearm During and in Relation to a Cringe. of Violence which
Resulted in the Death of a Perso

   

Date: 09/11/2019

 

 

 

Issuing/ojficer’s signature

City and state: Fort Myers, Florida ____ Elizabeth Warren, U.S. District Clerk

Printed name and title

 

Return

This warrantayas regeived on (date) = t= - | G , and the person was arrested on (date) a. G VS B4OSF
at (city and state) Machsen a

Date: /O-+/, “1G

 

 

 

 

Arresting officer's signature

ees Garcia DUSm

Printed name and title

 

 
